Case 1:17-cv-00099-JKB Document 331-1 Filed 08/07/20 Page 1 of 3




                    EXHIBIT 1
Case 1:17-cv-00099-JKB Document 331-1 Filed 08/07/20 Page 2 of 3
1                                               POLICE DEPARTMENT SWORN ATTRITION AND HIRING JULY 2020         8/5/2020 4:26 PM

                        Case 1:17-cv-00099-JKB Document 331-1 Filed 08/07/20 Page 3 of 3

                                   Attrition
    Year   Jan   Feb   Mar   Apr    May        Jun      Jul       Aug       Sep       Oct       Nov      Dec
    2020   37    27    12    17      11        13       15

                                    Hiring
    Year   Jan   Feb   Mar   Apr    May        Jun      Jul       Aug       Sep       Oct       Nov      Dec
    2020   18     21    18    13     22         12      15




                                                                         1 of
